Title: Request for a Reprinting, 26 February 1774
From: Franklin, Benjamin
To: 


To the Printer of the Gazetteer.
In a morning paper of Saturday last, there was a long letter of Dr. Franklin’s, in answer to a letter, containing very important queries respecting American affairs. These letters were written so long ago as the year 1769. But both the queries, and the answer to them, are so important, and so interesting at the present moment, that many of your readers join me in requesting that you will republish them in the Gazetteer. Yours,
A.B.
